Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 1 of 60




                      EXHIBIT Q
 Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 2 of 60




SBA                                              SOP 40 03 4




 Disclosure of Information




                      Freedom of Information/Privacy Acts Office

                      U.S. Small Business Administration
            Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 3 of 60




                                    SMALL BUSINESS ADMINISTRATION
                                    STANDARD OPERATING PROCEDURE
                                                   National


  SUBJECT:                                                     S.O.P.                                            REV.
  Disclosure of Information                                   SECTION                        NO.
                                                                40                           03                   4




INTRODUCTION

  1.   Purpose: To establish SBA procedures and guidelines for Disclosure of Information.

  2.   Personnel Concerned: All SBA personnel.

  3.   Directives Canceled: SOP 40 03 3 dated 8/4/2004.

  4.   Originator: Freedom of Information/Privacy Acts Office, Office of Hearings and Appeals.




                                                                                    EFFECTIVE DATE
  AUTHORIZED BY:                                                                    May 12, 2018

  Delorice P. Ford
                                                                                    PAGE
  Assistant Administrator
                                                                                      2
   for Hearings and Appeals

                                                                     Federal Recycling Program   Printed on Recycled Paper
SBA Form 989 (5-90) Ref: SOP 00 23

This form was electronically produced by Elite Federal Forms, Inc.
           Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 4 of 60

                                                                                 40 03 4




                                     Table of Contents


I.    PURPOSE                                                                         4

II.   SCOPE                                                                           4

III. AUTHORITY AND REFERENCES                                                         4

IV. FUNCTIONAL RESPONSIBILITIES                                                       5

      A.    The Agency Chief FOIA Officer                                             5
      B.    The Chief, Freedom of Information/Privacy Acts (FOI/PA) Office            5
      C.    FOIA Public Liaisons                                                      6
      D.    FOIA Requester Service Center Staff (FOIA Contacts)                       6
      E.    The Office of General Counsel                                             6
      F.    Management Board Members, Program Directors, Regional
               Administrators, District Directors, and Disaster Area Directors        7

V.    POLICY                                                                          8

      A.    Information that is Considered Public                                     8
      B.    FOIA Requests                                                             9
      C.    FOIA Fees                                                                17
      D.    Information Protected under each FOIA Exemption – In Detail              21
      E.    Predisclosure Notification                                               32
      F.    General Concepts                                                         34
      G.    Special Situations                                                       38


APPENDIX A. REPORTS                                                                  42
APPENDIX B. SAMPLE LANGUAGE FOR FOIA LETTERS                                         42
APPENDIX C. LISTS OF INFORMATION                                                     54
APPENDIX D. FEE WAIVER GUIDELINES                                                    56




Effective Date: May 12, 2018                                                       Page 3
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 5 of 60

                                                                                         40 03 4



                               U.S. Small Business Administration
                                    Disclosure of Information



                                         I. PURPOSE


This SOP provides SBA employees with instructions and guidance for carrying out their
responsibilities under the Freedom of Information Act (FOIA). The FOIA is a federal disclosure
statute requiring Federal agencies to disclose to "any person" all records within its possession,
except for information protected by a FOIA exemption.




                                          II. SCOPE


This SOP applies to all SBA employees under the FOIA.




                            III. AUTHORITY AND REFERENCES


A.     Freedom of Information Act, 5 U.S.C. § 552, as amended

B.     The Privacy Act, 5 U.S.C. § 552a, as amended

C.     Executive Order 12600

D.     13 C.F.R. part 102




Effective Date: May 12, 2018                                                                Page 4
            Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 6 of 60

                                                                                            40 03 4


                           IV. FUNCTIONAL RESPONSIBILITIES


A.     The Agency Chief FOIA Officer

       1.       Has agency-wide responsibility for efficient and appropriate compliance with the
                Act;

       2.       Monitors implementation of the Act throughout the agency and keeps the head of
                the agency, the chief legal officer, and the Attorney General appropriately
                informed of the agency's performance in implementing this section;

       3.       Recommends to the head of the agency such adjustments to agency practices,
                policies, personnel, and funding as may be necessary to improve its
                implementation of this section;

       4.       Reviews and reports to the Attorney General, through the head of the agency, at
                such times and in such formats as the Attorney General may direct, on the
                agency's performance on implementing this section;

       5.       Designates one or more FOIA Public Liaisons.


B.     The Chief, Freedom of Information/Privacy Acts (FOI/PA) Office

       1.       Maintains administrative control of agency activities in implementing the law;

       2.       Decides all administrative appeals involving the nondisclosure of requested
                information and/or the refusal to waive fees;

       3.       Prepares and electronically posts the Annual FOIA Report to the Attorney
                General on or before February 1 for the previous fiscal year;

       4.       Prepares and electronically posts for the Chief FOIA Officer, the Chief FOIA
                Officer Report to the Department of Justice (DOJ);

       5.       Prepares and electronically posts quarterly FOIA Activity Reports as instructed by
                DOJ;

       6.       Provides technical guidance on FOIA's substantive and procedural requirements
                to all SBA offices;

       7.       Establishes and maintains an electronic reading room for on-line access;




Effective Date: May 12, 2018                                                                     Page 5
            Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 7 of 60

                                                                                          40 03 4

       8.       Determines which records are the subject of frequent requests and assists the
                office with custody of those records in making them electronically available after
                consulting with the appropriate stakeholders;

       9.       Ensures that all FOIA contacts have access to and receive training for using the
                FOIA Case Tracking System;

       10.      Educates all agency offices on their FOIA implementation responsibilities; and

       11.      Ensures and monitors agency employees' compliance with the Mandatory Annual
                Online FOIA Training.


C.     FOIA Public Liaisons

       1.       Report to the Agency Chief FOIA Officer and shall serve as supervisory officials
                to whom a requester can raise concerns about the service the requester has
                received following an initial response from the FOIA Requester Service Center
                Staff;

       2.       Are responsible for assisting and reducing delays, increasing transparency,
                understanding the status of requests and assisting in dispute resolution.


D.     FOIA Requester Service Center Staff (FOIA Contacts)

       1.       Designated point of contact assigned by the program office that works with the
                FOI/PA Office.

       2.       Responsible for coordinating the search, review, and initial determination of
                release of records within their office.

       3.       Serve as the contact for requesters when they have questions, or are seeking
                information about the status of their request;

       4.       Take mandatory FOIA training and maintain association with the FOI/PA Office
                to ensure that their FOIA implementation is current; and

       5.       Enter and update cases in the FOIA Case Tracking System.




Effective Date: May 12, 2018                                                                    Page 6
            Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 8 of 60

                                                                                            40 03 4


E.     The Office of General Counsel

       1.       Maintains liaison with the Department of Justice with respect to litigation;

       2.       Provides legal advice when requested by the FOI/PA Office or any other agency
                office;

       3.       Assures that regulations published in the Federal Register are current and legally
                sufficient;

       4.       Makes available to the public opinions, orders, and other materials within the
                General Counsel's functional area of responsibility; and

       5.       Reviews any requests or demands seeking SBA personnel to appear or testify in
                any civil manner before any court, committee or other administrative body.


F.     Management Board Members, Program Directors, Regional Administrators,
       District Directors, and Disaster Area Directors

       1.       Maintain facilities for public access to the Agency materials identified below;

       2.       Make information readily available to the public, including how to obtain
                information by mail;

       3.       Designate an official (outside of Headquarters it is usually Counsel) who will act
                as the FOIA Public Liaison and a FOIA Requester Service Center Staff who will
                be responsible for processing all FOIA requests, tracking and maintaining
                statistics of FOI/PA activity in the FOIA Case Tracking System, and who will act
                as a point of contact to the FOI/PA Office;

       4.       Provide information as required by the provisions of the FOIA;

       5.       Provide training to individuals responsible for processing FOIA requests, and

       6.       Ensure that all employees under their supervision complete the Mandatory Annual
                Online FOIA Training.




Effective Date: May 12, 2018                                                                   Page 7
            Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 9 of 60

                                                                                            40 03 4


                                           V. POLICY


It is SBA's policy that agency records requested under FOIA will be compiled, reviewed and
released as promptly as possible, consistent with Federal law and policy.

A.     Information that is Considered Public

       The following is available for public inspection in electronic format through SBA's
       website at www.sba.gov/:

       1.       List of Headquarters and field offices where the public may make requests or
                obtain information;

       2.       All formal and informal procedures;

       3.       Rules of procedure, descriptions of available forms, locations where forms can be
                obtained;

       4.       Statutory rules;

       5.       Each amendment, revision, or repeal of the foregoing;

       6.       Final opinions rendered in the adjudication of administrative cases; specific
                agency policy statements; and administrative staff manuals that affect the public;
                and

       7.       Records processed and disclosed in response to FOIA requests that, because of
                their subject matter, the Agency determines have become or are likely to become
                the subject of subsequent requests.

       8.       Records that have been requested and disclosed three or more times.

       9.       Title 13 of the Code of Federal Regulations (CFR), Chapter 1, at Part 102, sets forth
                SBA's regulations for Disclosure of Information. The CFR is a codification of the
                general and permanent rules published in the Federal Register. The Superintendent
                of Documents, U.S. Government Printing Office, Washington, DC 20402 sells Title
                13, and it is available for inspection and copying at local SBA offices and public
                libraries. In addition, all SBA Regulations can be accessed electronically at
                www.sba.gov.

       10.      Requesters may visit the FOIA Home Page (www.sba.gov/foia) on SBA's website
                to obtain a wide range of information such as: reports, including the Annual
                FOIA Report; regulations, laws, Standard Operating Procedures, forms, Agency
                credit cardholders; studies; statistics; loan information; publications; and records
                listed in A. of this section.



Effective Date: May 12, 2018                                                                  Page 8
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 10 of 60

                                                                                           40 03 4


B.     FOIA Requests

       1.      FOIA Requesters

               a.      Any "person" can make a FOIA request. The FOIA defines a person as an
                       individual (including foreign citizens), a partnership, a corporation, an
                       association, and a foreign or domestic (state or local) government.

               b.      Any Federal agency or a "fugitive from justice" is excluded from the
                       definition of "person" and cannot make a FOIA request.

       2.      Requirements for a Proper FOIA Request

               All FOIA requests must:

               a.      Be in writing (includes postal mail, email and facsimile).

               b.      "Reasonably describe" the information requested so that the processing
                       office can locate the requested record with a reasonable amount of effort.
                       A request that does not meet this requirement may require the responding
                       office to suggest reformulation to the requester. Do not construe a request
                       so narrowly that you deny information you know exists in a form slightly
                       different from that requested.

               c.      State a willingness to pay applicable processing fees, unless a fee waiver
                       is requested.

               d.      Be sent to the office where the records are located or to the FOI/PA Office
                       for referral when the records' location is unknown or where the records are
                       in multiple locations. You must advise the requester that you referred the
                       request and provide appropriate contact information and update the FOIA
                       Case Tracking System.

       3.      Who Should Process a FOIA Request?

               a.      The SBA office(s) having custody of requested records is responsible for
                       processing a FOIA request and making disclosure determinations. The
                       FOI/PA Office will refer all initial requests it receives to the appropriate
                       program and/or field office(s).

               b.      If the records involve another office, either a referral should be made to
                       that office for initial FOIA disclosure determination and direct response to
                       the requester or that office should concur with any proposed disclosure
                       determinations. Refer all requests for Office of Inspector General (OIG)
                       records to the OIG Office of Counsel.




Effective Date: May 12, 2018                                                                  Page 9
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 11 of 60

                                                                                           40 03 4

               c.      Each SBA office will have a designated FOIA Public Liaison, FOIA
                       Requester Service Center Representative (FOIA Contact) and designated
                       Back-up Contact. The FOIA Contact will take primary responsibility for
                       processing a FOIA or PA request within their office and for updating the
                       FOIA Case Tracking System.

       4.      FOIA Online Tracking System

               a.      FOIA Online is a web-based application supporting the United States
                       government in its Freedom of Information Act (FOIA) process. FOIA
                       Online is provided as a public service to improve efficiency in the
                       government's FOIA tracking and processing which allows requesters to
                       register as a user to:

                       •       Track progress on each request (for all participating agencies).
                       •       Communicate directly with the staff handling requests at all points
                               in the process.
                       •       Receive records electronically to eliminate mailing fees and
                               delivery delays.

               b.      Use of FOIA Online is mandatory; designated FOIA liaison or their
                       designee must enter data into FOIA Online within 24 hours of receipt of a
                       FOI/PA request. Pertinent status and tracking data must be entered once an
                       office has taken action. Only the FOIA Contacts and Back-ups have access
                       to FOIA Online.

               c.      Training requests for use of FOIA Online can be made to the FOI/PA
                       Office. User manuals and training slides are also available.

       5.      Processing a FOIA Request

               a.      First, determine if the request was sent to the correct office. Does it
                       reasonably describe the agency records sought? (In other words, could an
                       employee familiar with the subject area reasonably determine which
                       records are being requested and locate the records with a reasonable
                       amount of effort?). Does it resolve all issues regarding the payment of
                       processing fees?

               b.      You should determine if the requester is first party or third party. A "first
                       party" requester is a person or authorized representative requesting
                       information about himself. A "third party" requester is a person or entity
                       requesting information about another. If a third party requester wants full
                       access to first party information, that request must include an authorization
                       signed by the latter, which would allow you to release such information.




Effective Date: May 12, 2018                                                                Page 10
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 12 of 60

                                                                                           40 03 4

               c.      Input data into the FOIA Tracking System, e.g., contact information,
                       summary of the request, any attachments sent by the requester.

               d.      Provide the requester with an acknowledgement of receipt of their request
                       and include the case tracking number and contact information. If
                       appropriate, advise the requester of referral to another SBA office(s) for
                       initial FOIA processing and provide appropriate contact information.

               e.      Before you actually process an initial request, you must determine if you
                       should assess fees and if so, estimate the fees. You should notify the
                       requester if the estimated fees will exceed $25.00. If so, the requester must
                       provide a fee declaration and agree to pay the anticipated fees before you
                       process the request. If the estimated fees are more than $250 or if the
                       requester has previously failed to pay fees, you may request advance
                       payment. The advance payment should include the estimated amount, plus
                       any past due charges and interest.

               f.      You should determine what type of request it is. You should process
                       requests citing both the FOIA and/or the PA for the fullest disclosure. Fee
                       provisions of one or both Acts apply, as appropriate. Consult with the
                       FOI/PA Office if you have any questions regarding this matter.

               g.      You must identify all pertinent agency records that are within your office's
                       possession and control and respond within the 20 day statutory time frame.
                       You must apply reasonable search standards and exercise sound discretion
                       in your search for the requested records. Consult with OGC if you have
                       any questions regarding this matter.

               h.      You cannot deny a request because it is too broad or burdensome,
                       however you may contact the requester to narrow the scope of the request
                       or seek clarity. In addition if you refer a request to another office, you
                       must advice the requester that their request has been referred and provide
                       the appropriate contact information as well as update the FOIA Case
                       Tracking System.

               i.      If you receive a request that appears to have been sent by a requester or
                       group of collaborating requesters to multiple field or program offices for
                       the same information, you should contact the FOI/PA Office. The FOI/PA
                       Office will determine if Headquarters can provide an aggregate response.
                       This procedure will ensure consistency and the proper assessment of
                       aggregate fees.

       6.      Time Limits for Processing Requests

               a.      You must notify the requester of your disclosure determinations within 20
                       working days from receipt of the request, Saturdays, Sundays, and Federal



Effective Date: May 12, 2018                                                                Page 11
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 13 of 60

                                                                                          40 03 4

                       holidays excluded. If you deny the request in whole or part, or if no
                       records exist, you must notify the requester of his right to an
                       administrative appeal and tell him he must appeal within 90 calendar days
                       of the date of the notice of your denial.

               b.      Under certain "unusual circumstances," you may extend the 20-day time
                       limit for responding to requests for a period not to exceed ten working
                       days by notifying the requester in writing. You should include the reason
                       for the extension and an expected date of response. The three statutory
                       "unusual circumstances" are:

                       (1)     The need to search for and collect the requested records from other
                               separate facilities.

                       (2)     The need to search for, collect and examine a voluminous amount
                               of records.

                       (3)     The need for consultation with another agency or division with a
                               substantial interest in the request.

               c.      After explaining what the “unusual circumstances” are, provide the
                       requester with an opportunity to narrow his/her request or to arrange an
                       alternative time for processing. The following language must be included:

                       If you have any questions or wish to discuss clarifying your request or an
                       alternative time frame for the processing of your request, you may contact
                       [optional: the analyst handling your request at ---, or] our FOIA Public
                       Liaison at ----. Additionally, you may contact the Office of Government
                       Information Services (OGIS) at the National Archives and Records
                       Administration to inquire about the FOIA mediation services they offer.
                       The contact information for OGIS is as follows: Office of Government
                       Information Services, National Archives and Records Administration,
                       8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001; e-mail at
                       ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-
                       6448; or facsimile at 202-741-5769.

               d.      The 20-day working period commences "on the date which the request is
                       first received by the appropriate component of the agency, but in any
                       event not later than ten days after the request is first received by any
                       component of the agency" as specified in SBA's regulations.

               e.      Because the FOIA allows for only one extension of time, either at the
                       initial or appellate stage, you must notify the FOI/PA Office if you need
                       an extension.




Effective Date: May 12, 2018                                                               Page 12
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 14 of 60

                                                                                          40 03 4

               f.      Additional time may be allowable. Where an extension of more than ten
                       working days will be necessary due to exceptional circumstances, you
                       may give the requester an opportunity to modify the request so it may be
                       processed within the usual time limits set out above, or to arrange an
                       alternative time period for processing the request or a modified request.
                       Confirm this arrangement with the requester in writing.

               g.      The response time may be tolled/stopped one time to allow for
                       clarification of the request. The clock begins again when the requester
                       responds to the request for clarification.

               h.      The response time may be tolled/stopped and re-started as many times as
                       necessary to resolve any fee issues associated with the processing of a
                       request.

       7.      Expedited Processing

               a.      The FOIA allows requesters to seek expedited processing if one of the
                       following conditions is met:

                       (1)     The requester demonstrates that someone's life or physical safety
                               would be in imminent danger if SBA did not respond to the request
                               within 20 working days; or

                       (2)     The requester is a person primarily engaged in disseminating
                               information, and there exists an urgency to inform the public about
                               an actual or alleged Federal Government activity.

               b.      If a requester provides a certification of 'compelling need' you must decide
                       whether to grant the expedited processing within ten working days from
                       the date the request is received and notify the requester of your decision.
                       You must give priority to an expedited request and process the requested
                       records as soon as practicable.

               c.      If you deny a request for expedited processing, you must provide the
                       requester with appeal rights. The FOI/PA Office will give expeditious
                       consideration to any administrative appeal of a denial for expedited
                       processing.

       8.      Multi-track Processing

               Multi-track processing is permitted if an office receives so many requests, that it
               cannot respond to all within 30 working days. An office with a substantial
               backlog of requests may decide that multi-track processing is necessary and create
               tracks based on the amount of work or time (or both) involved in processing.
               Requests on each track are then processed generally in the order in which they are



Effective Date: May 12, 2018                                                               Page 13
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 15 of 60

                                                                                          40 03 4

               received. Requesters should be given the opportunity to limit their requests in
               order to obtain faster processing.

       9.      "Agency Records" and "Personal Records"

               a.      "Agency records" are documents that are either created or obtained by an
                       agency, and which are under agency possession and control at the time of
                       the FOIA request. You must review all "agency records" pertinent to the
                       FOIA request you are processing.

               b.      "Personal records" are not subject to FOIA review. You should look to the
                       purpose for which the document was created, the degree of integration of
                       the record into the agency's filing system, and the extent to which the
                       author or other employees used the record to conduct agency business.
                       When a record is "personal", you should advise the FOIA requester that
                       such a determination is made about that record.

       10.     Records Originating at Another Agency or at the White House

               a.      If you locate responsive records that originated at another agency, you
                       must refer the records to that agency for response and notify the requester
                       of the referral. If you are reviewing documents that contain information
                       provided by or concerning another agency, you should consult with that
                       agency regarding disclosure.

               b.      Due to Executive Privilege and because the White House has a unique
                       status under the FOIA, any White House (including the Office of the Vice
                       President) records you locate should be forwarded through SBA's Office
                       of General Counsel for release to the Office of the Counsel to the
                       President for any recommendation or comment, or assertion of privilege.
                       If SBA material is incorporated within those records, you should advise
                       the White House Counsel's Office if you believe a FOIA exemption
                       applies.

                       (1)     This consultation process does not absolve you of your
                               administrative responsibility to respond to a FOIA request.

                       (2)     Records in the public domain do not require consultation. If you
                               are not sure of the status, contact the White House Counsel before
                               disclosing.

               c.      In some instances, a record originating in the White House or in the Office
                       of the Vice President may be one over which those entities have retained
                       control and they are not considered an "agency record" subject to the
                       FOIA.




Effective Date: May 12, 2018                                                                 Page 14
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 16 of 60

                                                                                           40 03 4


       11.     Form or Format of Record

               a.      You must provide a responsive record in the form or format requested if
                       the record is readily reproducible in that requested form or format.
                       Reasonable efforts must be made to maintain records in forms or formats
                       that are reproducible.

               b.      You must make 'reasonable efforts' to search for records in electronic form
                       or format, except when the search would significantly interfere with the
                       operation of the Agency's automated information systems.

               c.      You must determine if a requested database search would involve new
                       programming and database retrieval efforts, and, if so, whether those
                       efforts are 'reasonable' under the circumstances involved. You are not
                       required to make a search if it would "significantly interfere" with
                       computer system operations.

       12.     No Requirement to Answer Questions or Create Records

               The FOIA does not require you to answer questions or create new records in order
               to respond to a FOIA request, although, you should answer the request if it can
               easily be responded to with a simple explanation. You may refer the inquiry to the
               appropriate office for response. You should provide computerized data that can be
               easily compiled.

       13.     Denial of a FOIA Request and Appeal Rights

               You must reply in writing (by email, facsimile or postal mail) and include the
               following:

               a.      A list describing each document withheld, the specific FOIA exemption(s)
                       cited, and a brief explanation of the application of the exemption(s).

               b.      You must indicate the amount of information deleted on the record where
                       the deletion is made, wherever it is technically feasible to do so, with the
                       exemption cited. You also must include the total number of pages
                       withheld in full in your response letter.

               c.      You must provide appeal rights in your response when you deny a request
                       either in full or in part, when the requested records do not exist, when you
                       deny a request for expedited processing, or when you deny a fee waiver
                       request. You must notify requesters that they have 90 calendar days after
                       the date of the notice to appeal your decision. A statement of the
                       requester's right to appeal, as well as information regarding mediation
                       services from the Office of Government Information Services should be
                       provided to the requester. When you deny access to records, in full or in



Effective Date: May 12, 2018                                                                Page 15
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 17 of 60

                                                                                               40 03 4

                       part; if records do not exist; or if you deny a request for expedited
                       processing or a fee waiver, you must include the following appeal
                       paragraph in your response:

                          If you are not satisfied with this action, you may appeal this
                          decision to the Chief, Freedom of Information/ Privacy Acts
                          Office, U.S. Small Business Administration, 409 Third St., SW,
                          Washington, DC 20416. You must submit an appeal within 90
                          calendar days of the date of the notice of denial. The appeal
                          should contain a copy of this correspondence, a description of
                          the information requested and denied the name and title of the
                          SBA official or employee who denied the request, the reason for
                          the denial, and any other facts you deem appropriate.

                          The 2007 FOIA amendments created the Office of Government
                          Information Services (OGIS) to offer mediation services to
                          resolve disputes between FOIA requesters and Federal agencies
                          as a non-exclusive alternative to litigation. Using OGIS services
                          does not affect your right to pursue litigation. You may contact
                          OGIS in any of the following ways:

                          Office of Government Information Services

                          National Archives and Records Administration,

                          8601 Adelphi Road – OGIS

                          College Park, MD 20740-6001

                          E-mail: ogis@nara.gov

                          Telephone: 202-741-5770

                          Toll-free: 1-877-684-6448

                          Please note that using OGIS services does not affect the timing
                          of filing an appeal with the SBA’s FOI/PA Officer.

               d.      You must keep copies of all documents released and withheld, as well as
                       all pertinent correspondence.

               e.      You must send copies of all initial responses to the FOI/PA Office at the
                       time you respond. Do not include copies of documents you release or
                       withhold.




Effective Date: May 12, 2018                                                                    Page 16
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 18 of 60

                                                                                              40 03 4


       14.     FOIA Appeal Procedures

               a.      When you deny a request, the requester is entitled to prompt review by the
                       Administrator; this authority has been delegated to the Chief, FOI/PA
                       Office. If the FOI/PA Office receives an appeal, it will request that you
                       provide complete copies of each document/record you withheld. You must
                       provide those records as expeditiously as possible after the FOI/PA Office
                       notifies you of its receipt of an appeal.

               b.      The Chief, FOI/PA Office must provide the requester/appellant with a
                       written decision. If the decision upholds the initial refusal to disclose, it
                       must contain a statement explaining the basis for the refusal. If the
                       appellant argues for the waiver of an applicable exemption, the final
                       decision should explain why a waiver is not granted. The final decision
                       must advise the appellant that judicial review is available by filing a
                       complaint with the District Court of the United States in one of the
                       following districts:

                       (1)     Where the appellant resides;

                       (2)     Where the appellant has its principal place of business;

                       (3)     Where the records are located; or

                       (4)     In the District of Columbia.

               c.      If requested records are located in the FOI/PA Office, that office will
                       process the request. The Assistant Administrator for Hearings and Appeals
                       will decide appeals that the FOI/PA Office initially denies.

               d.      The FOIA requires administrative appeals to be decided within 20
                       working days of their receipt. An extension of up to ten working days may
                       be granted. SBA can invoke this ten day extension only one time, either at
                       the initial or appellate stage.

               e.      The appellate office can charge fees only under limited circumstances.
                       The FOI/PA Office may only assess fees at the appellate level for
                       information withheld under a different exemption from the initial denial
                       and for duplication of records.

C.     Fees

       1.      Processing Fees

               You must impose fees at the initial processing level in accordance with 13 CFR
               § 102.8, of the FOIA, and Office of Management and Budget (OMB) Guidelines.



Effective Date: May 12, 2018                                                                   Page 17
          Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 19 of 60

                                                                                           40 03 4

               Agencies are prohibited from charging certain fees if they do not meet the 20-day
               statutory response time. The FOIA prohibits agencies from assessing search fees
               (or duplication fees if the requester is an educational or non-commercial,
               scientific institution, or representative of the news media) if the agency fails to
               meet the 20-day response time limit, unless unusual or exceptional circumstances
               apply to the processing of the request. Depending on the requester's category, fees
               may be charged for time spent in searching for and reviewing documents, and for
               duplication costs.

               a.      Fee schedule.

                       (1)     Search time is the time actually spent looking for responsive
                               material, including page-by-page or line-by-line identification
                               within documents. You should assess search fees even if you do
                               not locate responsive documents or if all responsive documents are
                               exempt.

                               (a)     Search - $46.00 per hour (GS-14 and below), and/or $83.00
                                       (GS-15 and above).

                               (b)     Computer Searches - $100.00 per hour.

                               (c)     The first two hours of search time are provided without
                                       charge unless the requester is seeking documents for
                                       commercial use.

                       (2)     Review time can only be charged to commercial use requesters and
                               is the time spent reviewing records to determine if they are exempt
                               from mandatory disclosure. Review costs are $46.00 per hour (GS-
                               14 and below), and $83.00 (GS-15 and above). Time spent
                               resolving general, legal, or policy issues regarding the application
                               of an exemption does not qualify as review time.

                       (3)     A duplication charge is the actual cost of copying a document.
                               Except for commercial use requesters, the first 100 pages of
                               duplication are provided without charge.

                               (a)     For paper-copy reproduction the fee is ten cents per page.

                               (b)     For copies of computer printouts or tapes, actual costs of
                                       production will be charged including operator time.

                       (4)     Fees totaling less than $25.00 should be waived.

               b.      Interest on unpaid balances will accrue on the 31st day following the day
                       on which the bill was sent.



Effective Date: May 12, 2018                                                                Page 18
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 20 of 60

                                                                                           40 03 4

                       (1)     The interest rate is prescribed by 31 U.S.C. § 3717 and changes are
                               published in the Federal Register.

                       (2)     The Fee Interest Computation Rate is calculated as follows: rate
                               multiplied by number of days divided by 365 multiplied by debt.

               c.      Requesters with delinquent fees must be advised that pending or new
                       requests will not be processed until they have paid all outstanding fees.
                       Advise the FOI/PA Office of outstanding fees.

               d.      Persons may inspect and copy releasable documents in SBA facilities. The
                       charges described in this section should apply.

       2.      Other Fees

               a.      Certification of true copies. When requested, you should charge the actual
                       costs for certifying copies.

               b.      Costs for special mailing. When requested, you should charge the actual
                       costs for sending responses by methods other than regular mail.


       3.      Categories of Requesters

               a.      Commercial Use Requester – A requester who seeks information for a use
                       or purpose that furthers the commercial, trade, or profit interests, which
                       can include furthering those interests through litigation. Commercial
                       requesters are charged the full search, review, and duplicate fees (unless
                       the total is less than $25).

               b.      Educational and Noncommercial Scientific Institution Requester –
                       Educational institution is any school that operates a program of scholarly
                       research. A requester in this fee category must show that the request is
                       made in connection with his or her role at the educational institution.
                       Components may seek verification from the requester that the request is in
                       furtherance of scholarly research and will advise requesters of their
                       placement in this category. You must charge for duplication costs after the
                       first 100 pages (unless the total is less than $25).

               c.      Representative of the News Media – Any person or entity that gathers
                       information of potential interest to a segment of the public, uses its
                       editorial skills to turn the raw materials into a distinct work, and
                       distributes that work to an audience. The term “news” means information
                       that is about current events or that would be of current interest to the
                       public. Examples of news media entities include television or radio
                       stations that broadcast “news” to the public at large and publishers of



Effective Date: May 12, 2018                                                                Page 19
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 21 of 60

                                                                                           40 03 4

                       periodicals that disseminate “news” and make their products available
                       through a variety of means to the general public, including news
                       organizations that disseminate solely on the Internet. A request for records
                       supporting the news-dissemination function of the requester will not be
                       considered to be for a commercial use. “Freelance” journalists who
                       demonstrate a solid basis for expecting publication through a news media
                       entity will be considered as a representative of the news media. A
                       publishing contract would provide the clearest evidence that publication is
                       expected; however, a requester's past publication record will be considered
                       in making a determination. You must charge reproduction costs after the
                       first 100 pages (unless the total is less than $25).

               d.      All other requesters – A member of the general public who does not fit
                       into any of the other categories. You must charge fees for search time after
                       the first two hours and for reproduction of records after the first 100 pages
                       (unless the total is less than $25).

                                         SUMMARY OF FEES


                                                                                            Direct
        Requester category                  Search    Review         Duplication fees       costs
Commercial Use                         Yes            Yes      Yes                        Yes.
Educational/Noncommercial              No             No       Yes (first 100 pages, or   No.
Scientific Institutions                                        equivalent volume free)
News Media                             No             No       Yes (first 100 pages, or   No.
                                                               equivalent volume free)
All Others                             Yes (first 2   No       Yes (first 100 pages, or   Yes.
                                       hours free)             equivalent volume free)


       4.      Payment of Fees

               a.      A requester must provide payment in the form of a check or money order
                       payable to SBA. The payment should be made upon receipt of your
                       response but before you send copies of releasable records.

               b.      A requester, who has failed to pay a fee within 31 days of assessment for a
                       previous request, must pay fees in advance of your processing a new
                       request.

               c.      You must notify a requester of estimated costs exceeding $25.00 unless
                       the requester has previously expressed a willingness to pay up to a specific
                       amount. The requester must provide a declaration agreeing to pay up to a
                       specified amount before you process the request.


Effective Date: May 12, 2018                                                                Page 20
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 22 of 60

                                                                                           40 03 4

               d.      When the estimated fee exceeds $250.00 you may require the requester
                       either pay in full or provide written assurance of full payment before you
                       begin processing the request. See 5 U.S.C. § 552(a) (4) (v).

               e.      You must hold fees paid in advance pending completion of the response
                       process. You must then adjust the fee estimate when final charges have
                       been determined.

               f.      Mail or email an acknowledgement of receipt to the requester when
                       payment is received. Fees received in the Field Offices should be
                       processed by the Field Cashiering System. Other offices must submit
                       payments to the Chief Financial Officer (CFO), Headquarters, Attn: FOIA
                       Fees. The CFO will forward all payments to the U.S. Treasury.

       5.      Fee Waiver Requests

               a.       Requests for a fee waiver or reduction are reviewed on a case-by-case
                        basis. As the processing office, you must determine if a requester satisfies
                        the two basic requirements necessary for a fee waiver. The requester must
                        prove that disclosure of the information is in the public interest and their
                        commercial interest in the disclosure is less than the public interest in it.
                        A fee waiver or reduction is granted if disclosure is in the public interest
                        because it: a) is likely to contribute significantly to the public
                        understanding of the operations and activities of the government and b) is
                        NOT primarily in the commercial interest of the requester. Fee waivers
                        must also meet the Department of Justice "Guidelines for Fee Waivers."
                        See Appendix D.

               b.      When you deny a fee waiver, you must provide the requester with appeal
                       rights, as well as dispute resolution services through OGIS. If the
                       requester submits an appeal, the Chief, FOI/PA Office will process the
                       appeal and notify you and the requester of the final decision. Before a fee
                       waiver request is decided, the requester must send a written declaration of
                       intent to pay the fees if the fee waiver appeal is denied.

D.     Information Protected Under Each FOIA Exemption – In Detail

       You must disclose a record, or any segregable portion thereof, unless it falls within one
       or more or the statutory exemptions discussed in detail below.

       1.      Exemption 1 protects matters "(a) specifically authorized under criteria
               established by an Executive Order to be kept secret in the interest of national
               defense or foreign policy and (b) are in fact properly classified pursuant to such
               Executive Order.” The proper classification markings are: Confidential, Secret,
               and Top Secret. SBA does not generally maintain classified documents with the




Effective Date: May 12, 2018                                                                 Page 21
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 23 of 60

                                                                                           40 03 4

               exception of selected OIG records. Consult the Chief, FOI/PA Office if you have
               questions.

       2.      Exemption 2 exempts from mandatory disclosure records "related solely to the
               internal personnel rules and practices of an agency.” Disclosure is required where
               a genuine and significant public interest exists, unless such disclosure may
               circumvent a lawful agency regulation.

               Examples of protected records are those used by SBA auditors and investigators
               when disclosure would impede the law enforcement process, records pertaining to
               internal financial management, vulnerability assessments, computer sensitive
               programs, etc. Computer security plans and portions of some OIG manuals on
               investigatory techniques could be withheld under Exemption 2. The release of
               these types of records is not negotiable.

       3.      Exemption 3 exempts from the disclosure of information prohibited from
               disclosure by another statute only if one of two requirements is met. The statute
               either:

                          a. Requires that the matters be withheld from the public in such a
                             manner as to leave no discretion on the issue, or

                          b. Establishes particular criteria for withholding or refers to particular
                             types of matters to be withheld. The statute on which you rely must
                             "explicitly deal with public disclosure."

                          c. Exemption 3 protects records obtained from the Internal Revenue
                             Service (26 U.S.C. § 6103); proprietary or source selection
                             information in the procurement process (41 U.S.C. § 423(b) (3)); and
                             matters before a Grand Jury. In addition, the Office of Information
                             Policy (OIP) has listed additional statutes that qualify for Exemption
                             3 status, which can be viewed on their website,
                             https://www.justice.gov/oip/exemption3.pdf.

       4.      Exemption 4 exempts from required FOIA disclosure "trade secrets and
               commercial or financial information obtained from a person and privileged or
               confidential.” In order to withhold information, it must be a trade secret; or
               information that is commercial or financial; that was obtained from a person; and
               is privileged or confidential.

               a. "Trade secrets" - A trade secret is any formula, pattern, device, or
                  commercially valuable information used in a business that may provide a
                  competitive advantage. The Trade Secrets Act (18 U.S.C. § 1905) prohibits
                  the unauthorized disclosure of all Exemption 4 protected data.




Effective Date: May 12, 2018                                                                Page 22
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 24 of 60

                                                                                            40 03 4

               b. "Commercial or financial information obtained from a person and privileged
                  or confidential" – The following definitions are applicable:

                       (1)     "Commercial or financial information" - includes financial
                               statements, research data, overhead and operating costs, customer
                               and supplier lists, and pending applications for assistance.
                               Commercial information may involve anything "pertaining or
                               relating to or dealing with commerce.” Commercial information
                               may include material submitted by nonprofit entities.

                       (2)     "obtained from a person" - refers to any person, entity or
                               corporation outside the Federal government.

                       (3)     "privileged" - encompasses the privileges available in litigation,
                               e.g., doctor-patient, attorney-client, etc. Settlement negotiations
                               have also been protected as privileged.

                       (4)     "confidential" - disclosure of "confidential" information would
                               either impair the government's ability to obtain necessary
                               information in the future; or cause substantial harm to the
                               competitive position of the person from whom it was obtained.

               c.      Confidential Information -You should conduct the following analysis to
                       decide if information is confidential:

                       (1)     Determine whether the information was "required" to be
                               submitted, i.e., that which is submitted to the government in order
                               to participate in programs such as SBA's loan and contracting
                               programs.

                       (2)     Information "required" to be submitted is considered confidential
                               if:

                               (a)     Disclosure would diminish the "reliability" or "quality" of
                               what is submitted to the government; or

                               (b)     Release would cause substantial harm to the competitive
                               position of the person from whom the information was obtained.
                               Executive Order 12600 requires you to provide predisclosure
                               notification to the submitter. You must look at the facts and
                               circumstances of each individual case and not make class
                               determinations of confidentiality.

                       (3)     Information "voluntarily" submitted is considered confidential if
                               the submitter would not ordinarily release it to the general public.
                               Such information receives broad Exemption 4 protection.



Effective Date: May 12, 2018                                                                 Page 23
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 25 of 60

                                                                                           40 03 4



                               (a)    If you are unsure of submitters' customary treatment of
                               requested information, notify the submitters and give them an
                               opportunity to provide a description of their treatment of the
                               information, including any disclosures that are customarily made
                               and under what conditions such disclosures occur. This notice
                               should be similar to predisclosure notification.

                               (b)     DOJ recommends these procedures, which were established
                               as a result of Critical Mass Energy Project v. Nuclear Regulatory
                               Commission, 975 F.2d 871 (1992).

                       (4)     If public disclosure will harm an identifiable private or
                               governmental interest which Congress sought to protect by
                               enacting Exemption 4, that information is considered confidential.
                               DOJ identifies as one example of this standard, an "intrinsically
                               valuable" record (records that are not significant for their content,
                               but as valuable commodities which can be sold in the marketplace)
                               such as credit reports obtained through a contractual agreement.
                               You may withhold these records if the evidence demonstrates that
                               potential customers actually would utilize FOIA as a substitute for
                               purchasing the records from the submitter.

               d.      You may generally withhold, in full or in part, the following under
                       Exemption 4; you must always review the documents to determine if you
                       can disclose portions.

                       - Financial statements and credit reports

                       - Applications on any assistance program (loans, Small Business
                         Investment Company (SBIC), 8(a), Certificate of Competency)

                       - 8(a) business development plans

                       - Financial information on SBIC portfolio companies

                       - Client lists

                       - Pricing information

                       - Specific terms and value of collateral

                       - Term and rates of disaster loans and economic injury loans

               e.      The following information usually is not granted Exemption 4 protection:




Effective Date: May 12, 2018                                                                Page 24
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 26 of 60

                                                                                          40 03 4

                       - Approved loan recipients, amounts and dates

                       - Government contract amounts
                       - Charged-off amounts on business loans

                       - Names of directors and officers

                       - Statistical data

                       - Names of participating banks

                       - Collateral in general terms

                       - Use of proceeds in general terms

                       - SIC or NAICS codes

                       - Names of SBIC portfolio companies

       5.      Exemption 5 exempts from "inter-agency or intra-agency memorandums or
               letters which would not be available by law to a party other than an agency in
               litigation with the agency, provided that the deliberative process privilege shall
               not apply to records created 25 years or more before the date on which the records
               were requested.” The purpose of this exemption is to facilitate sound
               governmental decision-making by encouraging a frank exchange of views.
               Exemption 5 protects documents normally privileged in the civil discovery
               context.

               a.      Two rules apply to Exemption 5. First, the exemption applies only to
                       predecisional documents such as advice, recommendations, proposals,
                       etc.; it does not apply to purely factual matters. Second, the exemption
                       does not apply to deliberative documents or portions of documents that are
                       expressly adopted as the basis of a final agency action. You should
                       disclose information if no foreseeable harm to Agency deliberation would
                       result. See "foreseeable harm" discussion below.

               b.      The Deliberative Process Privilege "prevents injury to the quality of
                       agency decisions" by:

                       (1)     encouraging open and frank discussions on policy matters between
                               subordinates and superiors;

                       (2)     protecting against premature disclosure of proposed policies; and




Effective Date: May 12, 2018                                                               Page 25
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 27 of 60

                                                                                            40 03 4

                       (3)     protecting against public confusion that might result from
                               disclosure of reasoning that was not ultimately the grounds for an
                               agency's action.

               c.      Final agency decisions and statements of policy are not considered
                       predecisional and therefore do not meet the requirements of the
                       deliberative process privilege. You must be able to determine which
                       deliberative process is involved; and who has the decision-making
                       authority. Unless factual information is subject to another FOIA
                       exemption, or is "inextricably intertwined" with the deliberative material,
                       you must disclose it. A predecisional memorandum is considered
                       expressly adopted as the basis of final agency action if it is referred to in
                       the final agency decision.

               d.      The Attorney Work-Product Privilege protects documents prepared by
                       attorneys (and possibly employees under their supervision) in
                       contemplation of litigation. It extends to administrative, criminal, and civil
                       proceedings. This privilege does not protect routine documents not
                       directly associated with litigation. Portions of a document also may be
                       withheld because of other privileges or exemptions.

                       The attorney work-product privilege extends to documents prepared "by or
                       for another party or by or for that party's representative.” See Rule 26(b)
                       (3) of the Federal Rules of Civil Procedure. Factual information within
                       documents should be reviewed for potential disclosure, but may be
                       afforded protection under this privilege.

                       (1)     When the litigation ends, this privilege no longer can be asserted
                               unless a unique continuing sensitivity exists, and disclosure would
                               cause real harm to the interests of the attorney and the client even
                               after the controversy is resolved. See "foreseeable harm"
                               discussion below. The DOJ Freedom of Information Act Guide and
                               Privacy Act Overview identifies the criteria for applying that
                               standard.

                       (2)     The time element. Is the case still pending or, if not, has the
                               sensitivity of the information faded?

                       (3)     The litigation connection element. Even if the case has ended, does
                               the information remain sensitive due to its connection to similar or
                               recurring litigation?

                       (4)     The substantive scope element. The scope of the privilege is so
                               broad that it covers all documents and information involved in a
                               case.




Effective Date: May 12, 2018                                                                     Page 26
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 28 of 60

                                                                                           40 03 4

                       (5)     The inherent sensitivity element. Regardless of any other
                               consideration, some portions of litigation files simply have no
                               inherent sensitivity.

               e.      Attorney-Client Privilege. Protected documents contain "confidential
                       communications between an attorney and his client relating to a legal
                       matter for which the client has sought professional advice.” Unlike the
                       attorney work-product privilege, this privilege is not limited to litigation.
                       It extends protection to background information and advice exchanged
                       between the client and attorney, or between agency employees and agency
                       counsel.

                       (1)     The attorney-client privilege is not immune from the "foreseeable
                               harm" standard. It is the agency's privilege to waive if it chooses.

                       (2)     Exemption 5 embodies practically all civil discovery privileges,
                               the settlement negotiations privilege, and others.

               f.      Foreseeable Harm Standard. This standard requires you to consider the use
                       of an exemption and the reasonably expected consequences of disclosure
                       on a case-by-case basis. In determining harm you should consider the
                       following primary factors set forth in the DOJ Overview:

                       (1)     The nature of the decision involved. Some agency decisions are
                               highly sensitive or controversial; most are far less so.

                       (2)     The nature of the decision-making process. Some agency decision-
                               making requires total candor and confidentiality.

                       (3)     The status of the decision. There is a far greater likelihood of harm
                               from disclosure in a pending decision rather than in a final one.

                       (4)     The status of the personnel involved. How will disclosure affect
                               agency employees?

                       (5)     The potential for process impairment. Will the quality of
                               deliberation actually diminish if the decision-makers are inhibited
                               by potential disclosure?

                       (6)     The significance of any process impairment. In some cases, any
                               anticipated "chilling effect" on the agency's decision-making
                               process might be negligible.

                       (7)     The age of the information. The sensitivity of information tends to
                               fade with the passage of time.




Effective Date: May 12, 2018                                                                 Page 27
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 29 of 60

                                                                                            40 03 4

                       (8)     The sensitivity of individual record portions. Irrespective of any
                               other factor, you must focus on "the individual sensitivity of each
                               item of information."

               g.      Illustrative SBA Records Which May Be Afforded Exemption 5
                       Protection.

                       - Materials prepared by SBA personnel in anticipation of litigation.

                       - Recommendations and comments of Agency personnel contained in
                         predecisional documents, where there is no final action or final
                         decision.

       6.      Exemption 6 protects from required FOIA disclosure of "personnel and medical
               files and similar files the disclosure of which would constitute a clearly
               unwarranted invasion of personal privacy."

               a.      "Personnel and medical files and similar files" - The term "personnel and
                       medical files" is self-explanatory. The term "similar files" should be
                       interpreted broadly and covers all information which "applies to a
                       particular individual."

               b.      "Disclosure of which would constitute a clearly unwarranted invasion of
                       personal privacy" - In determining whether a disclosure is clearly
                       unwarranted, you must balance an individual's privacy interest against the
                       public interest that would be served by disclosure. If a privacy interest
                       exists, it generally outweighs any public interest and the information
                       should be withheld.

                       (1)     Is there an expectation of privacy? If not, there is no invasion of
                               privacy and the exemption does not apply.

                               - If the information is widely available within the public domain,
                                  there is no expectation of privacy. If it was available to the
                                  public at some time or place, but is now hard to obtain, the
                                  individual may have a privacy interest.

                               - The names of FOIA requesters are released, unless their requests
                                 also cite the PA and seek records on themselves.

                               - Deceased individuals do not possess privacy interests, but in
                                 certain situations the surviving family may receive Exemption 6
                                 protection.




Effective Date: May 12, 2018                                                                 Page 28
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 30 of 60

                                                                                            40 03 4

                               - Businesses and corporations do not have privacy interests
                                 protected under Exemption 6, although their individual officers
                                 and employees may.

                       (2)     Once you determine that a privacy interest exists, you must weigh
                               the particular privacy interest against any public interest that would
                               be served by a requested disclosure.

                               - A privacy invasion is one that would expose an individual to
                                 personal distress or embarrassment including information
                                 concerning marital status, date of birth, religious affiliation,
                                 medical condition, financial status, details of an employee's
                                 performance evaluation, etc.

                               - Personal records that do not reveal the workings or activities of
                                  the government are not subject to disclosure. To qualify for
                                  release, records must demonstrate a public interest. U.S.
                                  Department of Justice v. Reporters Committee for Freedom of
                                  the Press, 489 U.S. 749 (1989).

                               - Disclosure must benefit the public overall, and not just the
                                 requester. You may not consider the requester's purpose in
                                 making the request; you must instead consider the possible
                                 effects of disclosure to the public in general. The requester has
                                 the burden of establishing how the public interest would be
                                 served.

                               - There is generally no public interest when the request is made
                                 for purely commercial purposes. Nor is there a public interest
                                 when the request is for information to use in a private lawsuit.

               c.      Relationship to the Privacy Act Disclosure Prohibition - The PA, which in
                       part limits government disclosure of data pertaining to individuals
                       retrieved by name or other identifying characteristic, does not broaden
                       Exemption 6 or any other FOIA exemption. You may be subject to
                       criminal penalties if you disclose data from a PA System of Records
                       which can be withheld under a FOIA Exemption. Disclosures required by
                       FOIA cannot be withheld under the PA.

               d.      Illustrative SBA Records - The following are examples of information that
                       you should withhold pursuant to Exemption 6.

                       - Performance evaluations

                       - Personal financial information




Effective Date: May 12, 2018                                                                  Page 29
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 31 of 60

                                                                                          40 03 4

                       - SBA Form 912 - Statement of Personal History

                       - Home addresses and telephone numbers; Social Security numbers;
                         birthdates

                       - Minority codes for any program other than 8(a) program participants

                       - Applications for, and term and rate of home disaster loans

                       - Individual tax return information

                       - Identities of persons not selected for employment

                       - Medical records

                       - Private sector employment

                       - Education not required by government employment

                       - Health benefit information

       7.      Exemption 7 exempts from disclosure investigatory records compiled for law
               enforcement purposes, if the release of such records would cause one or more of
               six specified types of harm. Exemption 7 protects records or information
               compiled for law enforcement purposes, but only to the extent that the production
               of such law enforcement records or information: "(A) could reasonably be
               expected to interfere with enforcement proceedings, (B) would deprive a person
               of a right to a fair trial or an impartial adjudication, (C) could reasonably be
               expected to constitute an unwarranted invasion of personal privacy, (D) could
               reasonably be expected to disclose the identity of a confidential source, including
               a State, local, or foreign agency or authority or any private institution which
               furnished information on a confidential basis, and, in the case of a record or
               information compiled by a criminal law enforcement authority in the course of a
               criminal investigation, or by an agency conducting a lawful national security
               intelligence investigation, information furnished by a confidential source, (E)
               would disclose techniques and procedures for law enforcement investigations or
               prosecution, or would disclose guidelines for law enforcement investigations or
               prosecutions if such disclosure would reasonably be expected to risk
               circumvention of the law, or could reasonably be expected to endanger the life or
               physical safety of any individual."

               a.      "Records or Information" - refers to all documents compiled for law
                       enforcement and investigatory purposes. Includes records generated in the
                       course of IG investigations, as well as portions of law enforcement manuals.




Effective Date: May 12, 2018                                                               Page 30
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 32 of 60

                                                                                          40 03 4

               b.      "Compiled for Law Enforcement Purposes" - Law enforcement in the
                       FOIA context is broadly construed and includes civil and administrative
                       proceedings. "Law enforcement" includes administrative disciplinary
                       actions against SBA employees where there are no allegations of criminal
                       conduct. All or parts of many SBA audit and investigation reports are
                       "compiled for law enforcement purposes.” While the reports are not
                       routinely released in whole, parts of them may be releasable.

               c.      The specific types of harm:

                       Subsection (A) - Interference with Enforcement Proceedings – to prevent
                       harm to a government proceeding through premature release of
                       information not possessed or known by potential adversaries. Exemption
                       7(A) only applies to active investigations where enforcement proceedings
                       may be contemplated and not to closed investigative files except where
                       disclosure of records in a closed investigative file would interfere with
                       another active investigation.

                       Subsection (B) - Deprivation of the Right to a Fair Trial or Adjudication -
                       applies when release of material would cause publicity in advance of a
                       criminal trial, or when the release of damaging and unevaluated
                       information in a civil case triable by jury may threaten administrative
                       judgment in pending cases or when release may give an unfair advantage
                       to one party in an adversary proceeding.

                       Subsection (C) - Invasion of Personal Privacy - Exemption 7(C) protection
                       requires that the privacy invasion be "unwarranted" while Exemption 6
                       requires that the privacy invasion be "clearly unwarranted.” In some
                       circumstances, the disclosure of an investigative record may cause an
                       invasion of personal privacy sufficient to qualify under Exemption 7(C),
                       but not under Exemption 6.

                       Subsection (D) - Disclosure of a Confidential Source or Information
                       Provided by Such a Source - should be applied when withholding the
                       identity of a confidential source or the information the source has
                       provided. A confidential source is a person who submits information
                       related to an investigation upon the expressed or implied understanding of
                       confidentiality. Express assurances of confidentiality made by the OIG
                       will help avoid misunderstandings with persons providing information to
                       the Agency, and also will help establish that the information was provided
                       with a reasonable expectation of confidentiality.

                       Subsection (E) - Disclosure of Investigative Techniques and Procedures -
                       may apply to portions of law enforcement manuals. Does not apply to
                       commonly known techniques or procedures such as ballistics tests or




Effective Date: May 12, 2018                                                               Page 31
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 33 of 60

                                                                                           40 03 4

                       fingerprinting although it would shield new refinements or developments
                       in these procedures.

                       Subsection (F) - Endangering Law Enforcement Personnel - protects
                       information which would reveal the identity of undercover agents working
                       on narcotics, organized crime, terrorism or espionage matters.

               d.      You must refer OIG records to the OIG Office of Counsel.

       8.      Exemption 8 exempts information "contained in or related to examination,
               operating, or condition reports prepared by or on behalf of, or for the use of an
               agency responsible for the regulation or supervision of financial institutions.” The
               application of Exemption 8 may ensure the security of financial institutions by
               withholding reports containing frank evaluations; to safeguard the relationship
               between banks and their supervising agencies; and to promote cooperation and
               candor between financial institutions and the federal officials who regulate them.
               Illustrative SBA records include examination, operating or condition reports, and
               work-papers on the regulation of SBICs and non-bank lenders. The foreseeable
               harm standard may be considered in determining the applicability of Exemption 8.

       9.      Exemption 9 protects "geological and geophysical information and data,
               including maps, concerning wells.” Since the proprietary interests of businesses
               may be involved, and the information also may be protected by Exemption 4, a
               predisclosure notification would be appropriate. Information covered by
               Exemption 9 could appear in the loan file of a borrower involved in drilling
               operations or where a SBA loan is secured by a well.

E.     Predisclosure Notification

       1.      Required Predisclosure Notification

               Predisclosure Notification, mandated by Executive Order 12600, is a notification
               to submitters of confidential commercial information stating that you have
               determined that FOIA may require disclosure of certain portions of the
               confidential commercial information.

               a.      You must provide this notification in writing prior to disclosure if:

                       (1)     The submitter in good faith designated the information to be
                               protected from disclosure under Exemption 4; or

                       (2)     You have reason to believe that the information may be protected
                               from disclosure under Exemption 4.

               b.      Your written notice to the submitter should either describe the business
                       information being considered for disclosure or provide copies of the




Effective Date: May 12, 2018                                                                   Page 32
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 34 of 60

                                                                                             40 03 4

                       records you propose to release. You should give the submitter ten business
                       days to review the records or information and respond.

               c.      You must advise the requester that you have provided notice to the
                       submitter and that a delay in processing their request may result. See
                       Appendix B for sample letters.

       2.      Designation of Business Information by Submitters
               Submitters of business information should designate, at the time of submission or
               at a reasonable time thereafter, the portions of their submissions they consider to
               be protected from disclosure under Exemption 4. Such designations will expire
               after ten years unless the submitter requests, and provides justification for, a
               longer designation period.

       3.      Communication to Submitters About Their Rights and How to Object to
               Disclosure

               a.      Advise submitters that they have ten business days from the date of the
                       SBA's notice to provide a written detailed statement of their objections.
                       You may grant a reasonable extension of time if the submitter shows good
                       cause.

               b.      Inform submitters that their objections must specify all grounds for
                       withholding any of the information under Exemption 4. Submitters must
                       provide specific reasons why the information is a trade secret or is
                       commercially or financially privileged or confidential and must explain
                       how disclosure will cause substantial competitive harm to their business.

               c.      Recommend to submitters that they have an officer or authorized
                       representative certify that the information is not already in the public
                       domain and advise them that their statement may be subject to disclosure
                       under FOIA.

               d.      Tell submitters that if they fail to timely respond to a notice, such failure
                       will be deemed a waiver of any objection to the disclosure of the
                       information.

               e.      If you have a voluminous number of submitters to notify at one time, you
                       may post or publish notice in a place reasonably likely to accomplish such
                       notice.

       4.      Submitters' Objection to Proposed Disclosures

               You must carefully consider submitters' objections and their specific grounds for
               nondisclosure. Whenever you decide to disclose business information over the
               submitter's objection, you must notify the submitter in writing and include the
               following information:




Effective Date: May 12, 2018                                                                  Page 33
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 35 of 60

                                                                                           40 03 4

               a.      A statement of the reasons why you do not sustain the submitter's
                       objections;

               b.      A description of the business information to be disclosed or copies of the
                       subject information; and

               c.      A specified disclosure date. You must provide written notice of intent to
                       disclose both to the submitter and requester at least ten business days prior
                       to the specified disclosure date.

       5.      FOIA Lawsuit

               If a requester files suit to compel disclosure of business information, you must
               promptly notify the submitter.

       6.      Predisclosure Notification Not Required

               The predisclosure notification requirements of this section do not apply if:

               a.      You decide not to disclose the information;

               b.      The information has been lawfully published or officially made available
                       to the public previously;

               c.      Disclosure of the information is required by a law other than 5 U.S.C.
                       § 552; or

               d.      The submitter's designations of what he considers exempt from disclosure
                       under Exemption 4 are obviously frivolous.

F.     General Concepts

       1.      Treatment of Documents that Contain Both Exempt and Non-exempt
               Information

               The FOIA states that "any reasonably segregable portion of a record shall be
               provided to any person requesting such record after deletion of the portions which
               are exempt....” Thus, if a requested document contains both exempt and nonexempt
               information, you must delete the exempt portions and disclose the remainder. The
               failure to apply this "segregable portion" rule is one of the most frequent reasons
               that initial decisions are reversed at the administrative appeal level.

       2.      Discretionary Disclosures

               The FOIA does not directly prohibit disclosures. Make disclosures in keeping
               with DOJ guidance on "transparency and accountability" and a presumption of
               openness.



Effective Date: May 12, 2018                                                                  Page 34
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 36 of 60

                                                                                           40 03 4

               a.      You must release requested records, or portions thereof, although
                       technically exempt, unless (1) some other law would be violated or (2)
                       some legitimate public or private interest would be harmed.

               b.      You must apply the DOJ "Foreseeable Harm" standard, whether or not the
                       information in question technically or arguably falls within the scope of an
                       exemption. Exemptions 2 and 5, because of the nature of information they
                       protect, allow the strictest application of the foreseeable harm standard.

               c.      Because of case-by-case discretionary disclosures of exempt information,
                       you still may protect similar or related information in the future by relying
                       upon the applicable FOIA exemption. Therefore, you will not waive your
                       use of an exemption in the future for other similar documents.

               d.      Your response letter may note that such a disclosure is in keeping with the
                       government-wide discretionary disclosure policy and that such
                       information traditionally may have been afforded protection under a FOIA
                       exemption.

               e.      Notwithstanding discretionary disclosure, you cannot disclose exempt data
                       where disclosure would be prohibited by statute.

                       (1)     The Trade Secrets Act, 18 U.S.C. § 1905 prohibits federal
                               employees from disclosing, except as authorized by law,
                               confidential business information, knowledge of which was
                               obtained during the course of their employment.

                       (2)     26 U.S.C. § 6103 protects tax returns and tax return information.

                       (3)     35 U.S.C. § 122 prohibits disclosing patent applications and
                               information.

                       (4)     The PA of 1974, 5 U.S.C. § 552a, prohibits disclosing any record
                               exempt from FOIA disclosure which is contained in a PA system
                               of records to any person, or to another agency, except pursuant to
                               written request by, or with the prior written consent of, the
                               individual to whom it pertains unless it falls within a statutory
                               exemption. These statutory exemptions authorize disclosure of a
                               PA record:

                               (a)    where disclosure is required by the FOIA;

                               (b)    to those officers and employees of the Agency who
                                      maintain the record and who have a need for the record in
                                      performance of their duties;




Effective Date: May 12, 2018                                                                  Page 35
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 37 of 60

                                                                                           40 03 4

                               (b)   for a routine use as defined in the PA;

                               (d)   to the Bureau of the Census for purposes of planning or
                                     carrying out a census or survey or related activity pursuant
                                     to the provisions of Title 13;

                               (e)   to a recipient who has provided the Agency with advance
                                     adequate written assurance that the record will be used
                                     solely as a statistical research or reporting record, and the
                                     record is to be transferred in a form that is not individually
                                     identifiable;

                               (f)   to the National Archives of the United States as a record
                                     which has sufficient historical or other value to warrant its
                                     continued preservation by the United States Government,
                                     or for evaluation by the Administrator of General Services
                                     or his designee to determine whether the record has such
                                     value;

                               (g)   to another agency or to an instrumentality of any
                                     governmental jurisdiction within or under the control of the
                                     United States for a civil or criminal law enforcement
                                     activity if the activity is authorized by law, and if the head
                                     of the agency or instrumentality has made a written request
                                     to the agency which maintains the record specifying the
                                     particular portion desired and the law enforcement activity
                                     for which the record is sought;

                               (h)   to a person pursuant to a showing of compelling
                                     circumstances affecting the health or safety of an individual
                                     if upon such disclosure notification is transmitted to the last
                                     known address of such individual;

                               (i)   to Congress, or, to the extent of a matter within its
                                     jurisdiction, any committee or subcommittee of any such
                                     joint committee;

                               (j)   to the Comptroller General, or any of his authorized
                                     representatives, in the course of the performance of the
                                     duties of the General Accountability Office; or

                               (k)   pursuant to the order of a court of competent jurisdiction.




Effective Date: May 12, 2018                                                                Page 36
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 38 of 60

                                                                                            40 03 4


       3.      FOIA/PA Disciplinary Actions

               a.      If you act arbitrarily or capriciously with respect to withholding
                       information, disciplinary action may be warranted. See 5 U.S.C. § 552 (a)
                       (4) (F).

               b.      Willful violations of the PA are a misdemeanor and may subject you to a
                       fine of not more than $5,000. Employees also may be disciplined for
                       violating the PA. For detailed information on SBA implementation of the
                       PA, see SOP 40-04.

               c.      The Agency's Standards of Conduct require that all employees "shall follow
                       all agency rules, regulations, operating procedures, instructions, and other
                       proper directions in the performance of [their] official functions." (13 CFR
                       § 105.206.)

       4.      The Annual FOIA Report

               The Annual FOIA Report is a required compilation of statistics and information
               of SBA's FOIA activity that is submitted to the Attorney General. It is due on or
               before February 1 of each year with data which covers the preceding fiscal year.
               The DOJ requires a complete draft in advance of the final due date. Among the
               elements the Report must include are:

               a.      the numbers of received, processed, and pending requests and the
                       disposition of each;

               b.      the numbers of received, processed, and pending appeals and the
                       disposition of each;

               c.      a list of all statutes relied upon to authorize withholding under Exemption 3;
               d.      response times for processing requests and appeals; broken down by
                       median, average, lowest and highest number of days;

               e.      the ten oldest pending requests and the ten oldest pending appeals
                       including number of days pending for each;

               f.      the number of requests for expedited processing and fee waivers; and

               g.      the number of FOIA personnel, processing costs, and the amount of fees
                       collected.

               SBA must make the Annual FOIA Report available to the public in both human-
               readable and machine-readable formats on the Agency website. The Attorney
               General will also make all Federal agencies reports available through a single
               electronic website. The FOI/PA Office takes responsibility for reviewing and



Effective Date: May 12, 2018                                                                 Page 37
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 39 of 60

                                                                                         40 03 4

               analyzing the data for compilation and submission of the Report. All FOIA
               Contacts must be responsible for the accurate inputting and updating of their
               FOIA data into the FOIA Case Tracking System.

               SBA's Annual FOIA Reports are available at http://www.sba.gov/foia.

       5.      The Chief FOIA Officer Report

               The Chief FOIA Officer is required to submit a report to the Attorney General
               containing a detailed description of the steps taken by SBA to improve FOIA
               compliance and transparency. The Report contains details of SBA's FOIA
               administration and the factors in use to improve FOIA performance. The Chief
               FOIA Officer must review all aspects of FOIA administration and include all
               steps taken "to improve FOIA operations and facilitate information disclosure."

               SBA's Chief FOIA Officer Reports are available at http://www.sba.gov/foia.

       6.      The Quarterly FOIA Report

               DOJ also requires agencies to post quarterly reports on four key FOIA statistics:

               a.      the number of requests received during the reporting period

               b.      the number of requests processed during the reporting period

               c.      the number of requests in an agency's backlog at the end of the reporting
                       period

               d.      the progress being made to close the agency's ten oldest pending FOIA
                       requests from the prior fiscal year.

               SBA's Quarterly FOIA Reports are available at http://www.sba.gov/foia.

G.     Special Situations

       1.      Processing of Congressional Requests for Records

               a.      You must contact the Office of Congressional and Legislative Affairs
                       (CLA).

               b.      Subsection (d) of the FOIA allows Congressional committee or
                       subcommittee chairmen, or representatives authorized by a committee or
                       subcommittee, to request and receive full disclosure of exempt
                       information.




Effective Date: May 12, 2018                                                               Page 38
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 40 of 60

                                                                                            40 03 4

               c.      If the request is not an official subcommittee or committee request, you
                       should process the request as a request from "any person" under the FOIA.

               d.      If a Member of Congress requests information on behalf of a constituent, a
                       release from the constituent is required, and you must release only that
                       information to which the constituent alone would be entitled.

               e.      When transmitting exempt information to Congressional entities, the cover
                       letter should caution that disclosure may violate Federal law (PA of 1974,
                       The Right to Financial Privacy Act of 1978, or The Trade Secrets Act).
                       You should use a statement similar to the following:

                             The information contained herein is confidential in nature and not
                             releasable to unauthorized parties. Disclosure of this information
                             may violate Federal law. Exercise utmost discretion.

       2.      Processing of General Accountability Office (GAO) Requests for Records

               You must contact CLA immediately. CLA will advise you on how to proceed.
               The Budget and Accounting Act of 1921 and the Budget and Accounting
               Procedures Act of 1950 (Acts) have authorized GAO, independently or on behalf
               of Congress or a duly authorized committee of Congress, to audit, review, or
               investigate the accounting, financial, and related operations of Government
               agencies. In accordance with the Acts, you must give GAO representatives access
               to examine such records as necessary. This right to access is much more limited
               where GAO is acting in other capacities, e.g., on behalf of an individual
               Congressman. For more detailed guidance, see SOP 40-00.

       3.      Requests from Federal Agencies or Instrumentalities of any Governmental
               Jurisdiction within or Under the Control of the United States for Civil or
               Criminal Law Enforcement Purposes

               a.      You must cooperate in the civil and criminal law enforcement activities of
                       the Federal government as well as those of states and localities, if you are
                       satisfied with the legitimacy of a request and of the identity of the agent or
                       requester for non-public records.

               b.      Such disclosures may be limited by the PA. See SOP 40-04. However,
                       disclosure to a law enforcement entity of otherwise exempt personal
                       information from a system of records identifiable to an individual by name
                       or other identifying characteristic should be made if the following
                       procedural requirements are met:

                       (1)     the civil or criminal law enforcement activity is authorized by law;




Effective Date: May 12, 2018                                                                 Page 39
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 41 of 60

                                                                                            40 03 4

                       (2)     the head of the Agency or instrumentality has made a written
                               request specifying the particular portion of the SBA record(s)
                               desired; and

                       (3)     the law enforcement activity for which the record is sought is
                               specified.

               c.      As required by the PA, you must account for all such disclosures. You
                       should refer to the PA, SOP 40-04, 13 CFR part 102 subpart B, and the
                       SBA System of Records before making disclosures.

       4.      Requests from Federal Agencies for Other than Law Enforcement Purposes

               a.      You may make available to authorized representatives of Federal
                       departments and agencies, non-public records not subject to the PA, the
                       Right to Financial Privacy Act or any other statute that would prohibit
                       disclosure. The following conditions must be met before you may disclose
                       such non-public records:

                       (1)     the department or agency must assert an official governmental
                               interest in the requested data;

                       (2)     the request must concern a specific case or cases;

                       (3)     the request must not interfere with pending Agency actions;

                       (4)     the request must be in writing, identify the records, and state the
                               purpose for the request; and

                       (5)     proper identification must accompany the request.

               b.      If the requested data is in a PA system of records, you must follow the
                       procedures and restrictions on disclosure described in SOP 40-04.

               c.      You must not provide original SBA records to another agency.

               d.      If OIG documents are involved, you must notify the OIG Office of
                       Counsel.

               e.      You may protect internal attorney work-product/attorney-client and/or
                       deliberative records from release.




Effective Date: May 12, 2018                                                                 Page 40
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 42 of 60

                                                                                         40 03 4


       5.      Requests for Records Obtained from Financial Institutions and the Right to
               Financial Privacy Act of 1978

               The Right to Financial Privacy Act of 1978 may limit the disclosure of records
               SBA has received from a financial institution. You should consult the Office of
               General Counsel before you make any disclosures of such records.

       6.      Other Requests for Disclosure

               a.      Upon the authorized request of a guarantor of an SBA loan or a holder of a
                       lien of any collateral held by SBA, you should inform such parties of the
                       balance due on the loan, including interest and reimbursable advances. In
                       addition, you may advise guarantors of any collateral acquired or released
                       since the date of the loan authorization.

               b.      If the borrower has submitted a written authorization, the Chief Financial
                       Officer may confirm the status of borrowers' accounts upon requests from
                       private business, accounting, and auditing concerns covered by the
                       authorizations.


                                     Appendix A - Reports



1.     Annual FOIA Report to the Attorney General

               (see http://www.sba.gov/foia)


2.     Chief FOIA Officer Report

               (see http://www.sba.gov/foia)


3.     Quarterly FOIA Report

               (see http://www.sba.gov/foia)


                      Appendix B - Sample Language for FOIA Letters



1.     Extension of Time Letter




Effective Date: May 12, 2018                                                              Page 41
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 43 of 60

                                                                       40 03 4

2.     Predisclosure Notification Letter

3.     Notice to Requester of Predisclosure Notification

4.     Initial Response Letter (denial in full or in part)

5.     Fee Assessment Letter (for Commercial Users)

6.     Sample List Format

7.     Authorization to Disclose

8.     Memo for Referral of Documents to Originating Agency




Effective Date: May 12, 2018                                            Page 42
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 44 of 60

                                                                                               40 03 4


1.      Extension of Time Letter

Re: [FOIA Case Tracking #]


Dear [requester]:

This is pursuant to your [date] Freedom of Information Act request.

We are invoking an extension of time pursuant to 5 USC 552(a) (6) (B) (iii) (I), (II), [and/or] (III):

 (I)    the need to search for and collect the requested records from field facilities or
        other establishments that is separate from the office preparing the request.

(II)    due to the need to search for, collect, and appropriately examine a voluminous
        amount of separate and distinct records which are demanded in a single request.

(III)   due to the need for consultation, which shall be conducted with all practicable
        speed, with another agency having a substantial interest in the determination of
        the request or among two or more components of the agency having substantial
        subject-matter interest therein.

We will be unable to respond to your request within the FOIA's 20-day statutory time period as
there are unusual circumstances which impact our ability to quickly process your request. These
unusual circumstances are: (a) the need to search for and collect records from a facility
geographically separated from this office; (b) the potential volume of records responsive to your
request; and/or (c) the need for consultation with one or more SBA program offices or other
agencies having a substantial interest in either the determination or the subject matter of the records.

If you are not satisfied with this action, you may appeal this decision to the Chief, Freedom of
Information/ Privacy Acts Office, U.S. Small Business Administration, 409 Third St., SW,
Washington, DC 20416. You must submit an appeal within 90 calendar days of the date of the
notice of denial. The appeal should contain a copy of this correspondence, a description of the
information requested and denied, the name and title of the SBA official or employee who denied
the request, the reason for the denial, and any other facts you deem appropriate.

 Please be advised that the 2007 FOIA amendments created the Office of Government Information
Services (OGIS) to offer mediation services to resolve disputes between FOIA requesters and
Federal agencies as a non-exclusive alternative to litigation. Using OGIS services does not affect
your right to pursue litigation.

You may contact OGIS in any of the following ways:

Office of Government Information Services

National Archives and Records Administration



Effective Date: May 12, 2018                                                                    Page 43
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 45 of 60

                                                                                           40 03 4



8601 Adelphi Road – OGIS

College Park, MD 20740-6001

E-mail: ogis@nara.gov

Telephone: 202-741-5770

Toll-free: 1-877-684-6448

Please note that using OGIS services does not affect the timing of filing an appeal with the SBA’s
FOI/PA Officer.

If you have any questions about or need assistance with your request, you may contact the Chief,
Freedom of Information/ Privacy Acts Office, U.S. Small Business Administration by phone at 202-
401-8203, by fax at 202-205-7059, by email at foia@sba.gov, or by mail at 409 Third St., SW,
Washington, DC 20416.
Sincerely,




Effective Date: May 12, 2018                                                                 Page 44
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 46 of 60

                                                                                         40 03 4


2.     Predisclosure Notification Letter



Re: [FOIA Case Tracking #]


Dear [submitter]:

We are providing this letter in accordance with Executive Order 12600 – Predisclosure
Notification Procedures for Confidential Commercial Information, to notify you that we are
processing a Freedom of Information Act (FOIA) request for information regarding [business
name]. In response to the request, we intend to [partially] disclose documents that [business
name] submitted to the SBA.

The FOIA requester is [name/firm], and the request specifically seeks [subject].

Enclosed, in the form we intend to disclose, are copies of the documents submitted by [business
name] that we are considering for release. Please review the enclosed documents to determine if
substantial competitive harm could result to [business name] from their disclosure. If [business
name] objects to their disclosure, an officer or authorized representative of [business name] must
provide this office with a detailed written explanation of all grounds upon which disclosure is
opposed within ten business days from the date of this notice. It is [business name's]
responsibility to demonstrate why the information is considered to be commercial or financial
information that is privileged or confidential by showing how substantial competitive harm
could result from disclosure.

Please be advised that information requested pursuant to the FOIA must be released unless it is
determined to be exempt from mandatory disclosure. In addition, the FOIA requires the
disclosure of reasonably segregated portions of documents subsequent to appropriate
deletions.

The Agency may withhold records only if they meet the criteria of Exemption 4, 5 U.S.C.
§ 552(b)(4), which allows Federal agencies the discretion to withhold "...certain commercial or
financial information obtained from a person and privileged or confidential..." the release of
which could be competitively harmful to you as the submitter of the information; which could
impair the government's ability to obtain similar necessary information in a purely voluntary
manner in the future; and, which could affect other governmental interests, such as program
effectiveness and compliance.




Effective Date: May 12, 2018                                                               Page 45
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 47 of 60

                                                                                         40 03 4

Predisclosure Notification
page 2


This office will review and consider timely objections, but we maintain the final decision-
making authority as to disclosure. If we do not receive a response from [business name] within
five business days from the date of this letter, we will assume [business name] has no objection
to disclosure of the enclosed documents. In addition, if we disagree with [business name's]
objections and feel that Exemption 4 protection is not warranted, we will provide you
notification in writing why we have not sustained the disclosure objections, describe the
information we will disclose, and the date we will make disclosure. We will forward such notice
to [business name] at least ten business days prior to the specified disclosure date.

If you should have any questions regarding this matter, I can be reached at [phone #].

Sincerely,



Enclosure




Effective Date: May 12, 2018                                                              Page 46
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 48 of 60

                                                                                           40 03 4


3.     Notice to Requester of Predisclosure Notification



Re: (FOIA Case Tracking #)


Dear [requester]:

In accordance with 13 CFR § 102.7, this office is invoking an extension of time in order to
process your request. Additionally, in compliance with Executive Order 12600 - Predisclosure
Notification Procedures for Confidential Commercial Information, it is necessary to provide the
submitter of the information an opportunity to comment on the proposed release of certain
documents. The submitter is afforded a review and comment period of ten working days from the
date of our notification letter. We will notify you as expeditiously as possible once this process is
complete and our final disclosure determinations are made.

Furthermore, such a delay may be considered a denial of access to the requested material. You
may appeal this decision to the Chief, FOI/PA Office, 409 Third St., SW, Washington, DC
20416. You must submit your signed, written appeal within 60 calendar days of the date of this
notice.

Please feel free to contact me on [phone #] if you have any questions on this matter.

Sincerely,




Effective Date: May 12, 2018                                                                 Page 47
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 49 of 60

                                                                                           40 03 4


4.     Initial Response Letter (denial in full or in part)



Re: (FOIA Case Tracking #)


Dear [requester]:

This is in response to your Freedom of Information Act (FOIA) request [dated] for access to
[subject].

This office has determined that the requested information be [withheld in full] [released in part.]
The enclosed list describes each document reviewed, [and] my disclosure determination [and,
where appropriate the FOIA exemption cited for information being withheld]. [#] pages are
withheld in full.

The following FOIA exemption[s] [is] [are] cited for the information being withheld:

         Exemption 4 (5 U.S.C. § 552(b)(4)) allows Federal agencies the discretion to withhold
"...certain commercial or financial information obtained from a person and privileged or
confidential..." the release of which could be competitively harmful to the submitter of the
information; which could impair the government's ability to obtain similar necessary information
in a purely voluntary manner in the future; and, which could affect other governmental interests,
such as program effectiveness and compliance.

         Exemption 5 (5 U.S.C. § 552(b) (5)) allows the agency the discretion to withhold
"...inter-agency or intra-agency memorandums or letters which would not be available by law to
a party other than an agency in litigation with the agency.” The purpose of this exemption is to
protect the deliberative process by encouraging a frank exchange of views. In addition, this
exemption protects from disclosure attorney-work product and attorney-client materials.

       Exemption 6 (5 U.S.C. § 552(b) (6)) allows Federal agencies the discretion to withhold
information the disclosure of which would "...be a clearly unwarranted invasion..." of individual
privacy and might adversely affect the individual or his/her family.

As previously estimated… [OR] You agreed to pay… In accordance with 13 CFR § 102.6, FOIA
processing fees [have not been assessed in this instance.] are $30.00 per search hour [total];
$30.00 per review hour [total]; copying $.10 per page [total]. Please submit to this office a check
or money order in the amount of $[total], payable to the Small Business Administration. Upon
receipt of your payment, we will forward the releasable records to you. For your information,
13 CFR § 102.6(d) requires that "SBA will charge interest on any unpaid bill starting on the 31st
day following the date of billing."




Effective Date: May 12, 2018                                                                Page 48
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 50 of 60

                                                                                          40 03 4

Page 2


If you have any questions about or need assistance with your request, you may contact the Chief,
Freedom of Information/ Privacy Acts Office, U.S. Small Business Administration by phone at
202-401-8203, by fax at 202-205-7059, by email at www.foia.sba.gov, or by mail at 409 Third
St., SW, Washington, DC 20416.

If you are not satisfied with this action, you may appeal this decision to the Chief, Freedom of
Information/ Privacy Acts Office, U.S. Small Business Administration, 409 Third St., SW,
Washington, DC 20416. You must submit an appeal within 90 calendar days of the date of the
notice of denial. The appeal should contain a copy of this correspondence, a description of the
information requested and denied, the name and title of the SBA official or employee who
denied the request, the reason for the denial, and any other facts you deem appropriate.

The 2007 FOIA amendments created the Office of Government Information Services (OGIS) to
offer mediation services to resolve disputes between FOIA requesters and Federal agencies as a
non-exclusive alternative to litigation. Using OGIS services does not affect your right to pursue
litigation. You may contact OGIS in any of the following ways:

Office of Government Information Services

National Archives and Records Administration,

8601 Adelphi Road – OGIS

College Park, MD 20740-6001

E-mail: ogis@nara.gov

Telephone: 202-741-5770

Toll-free: 1-877-684-6448

Please note that using OGIS services does not affect the timing of filing an appeal with the
SBA’s FOI/PA Officer. If you have any questions about our response to your request, you our
office phone at 202-401-8203, by fax at 202-205-7059, by email at FOIA@sba.gov, or by mail at
[Freedom of Information/ Privacy Acts Office, U.S. Small Business Administration, 409 Third
St., SW, Washington, DC 20416.
Sincerely,



[Enclosure]




Effective Date: May 12, 2018                                                               Page 49
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 51 of 60

                                                                                         40 03 4


5.     Fee Assessment Letter (for Commercial Users)



Re: (FOIA Case Tracking #)


Dear [requester]:

For purposes of processing your Freedom of Information Act request, this office has classified
you as a commercial user. If you object to that classification, please provide specific details
explaining why you feel that category is inappropriate and what category you do qualify for.

In accordance with 13 CFR § 102.8, we estimate that FOIA processing fees will be $______.

       Search Time $46.00/83.00 per hour x ___ hours               = $________

       Review Time $46.00/83.00 per hour x ___ hours               = $________

       Copying Fees $ .10 per page x ___ pages                     = $________

       Computer Search $100.00 per hour x ___hours                 = $________

                                     Estimated Total               = $________

Pursuant to 13 CFR § 102.3(a) (2), we will not begin processing your request until we receive a
fee declaration in which you agree to pay the expenses associated with the processing of your
request. Upon completion of processing, we will notify you of our determinations but will not
provide pertinent records until we receive your payment of assessed fees.

Sincerely,




Effective Date: May 12, 2018                                                              Page 50
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 52 of 60

                                                                                        40 03 4


6.     Sample List Format



•      Date of Document

•      Document Description: i.e., Letter, Memorandum, SBA Form

•      Brief Description of Subject of Document

•      Disclosure Determination: i.e., Released in Full (RIF); Released in Part (RIP); Withheld
       in Full (WIF); In Requester's Possession (IRP)

•      Cite FOIA or PA Exemption(s) relied upon to withhold information

•      In cases where a document originated from another government agency, indicate where
       you are referring the document and tell the requester that Agency will provide a direct
       response.


Example:

1.     10/15/09 SBA Form 1450 – 8(a) Annual Update, 2 pgs. Withheld in part (WIP)
       Exemptions (Exs.) 4 and 6.

2.     7/07/07 Form 1450, 2 pgs. WIP Exs. 4 and 6.

3.     Section X – Financial Plan/Data, 9 pgs. WIP Exs. 4 and 6.

4.     5/01/09 Joe SBA Loan Officer to Bank, re: pending sale action, 2 pgs. Withheld in full
       (WIF) Ex. 5.

5.     5/20/09 letter Joe SBA Loan Officer to ABC firm, re: sale. Released in full (RIF).

6.     5/02/09 letter Department of Justice to SBA re: 8(a) program, 3 pgs. Referred to DOJ for
       their disclosure determinations. You will receive a response directly from DOJ.




Effective Date: May 12, 2018                                                                Page 51
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 53 of 60

                                                                                          40 03 4


7.     Authorization to Disclose

First Party/Third Party

Please be advised that we will process the portion of your letter requesting information
pertaining to [subject] in accordance with the provisions of the Freedom of Information Act. If
you wish to be treated as a first-party requester with regard to the release of information
contained in the file you have requested, please provide this office with a signed release from
[the subject]. That release should authorize the disclosure of proprietary business and/or personal
information contained in the subject file. Otherwise, you will be treated as a third-party
requester.




Effective Date: May 12, 2018                                                               Page 52
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 54 of 60

                                                                                          40 03 4


8.      Memo for Referral of Documents to Originating Agency



MEMORANDUM

DATE:

TO:

FROM:

SUBJECT:               Freedom of Information Act (FOIA) Request of:


                       Re:


This office is processing a FOIA request in response to the subject request and has located the
enclosed documents, which originated at your agency.

We are referring these documents to you for a direct response to the requester. We have notified
the requester that your agency is responsible for the disclosure decisions regarding the attached,
and that we have referred them to your agency.

Please provide me a copy of your response. If you have any questions concerning this matter,
please call me on [phone #].


Enclosures: Incoming Correspondence
            Documents




Effective Date: May 12, 2018                                                               Page 53
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 55 of 60

                                                                                           40 03 4


                               Appendix C - Lists of Information



INFORMATION GENERALLY EXEMPT

Disclosure determinations described below will be affected by business status and the relation of
the requester to the information. A first party requester (i.e., the submitter of the information or
the subject of the record) will be privy to more information than a third party (anyone other than
a first party). Disclosure of segregable records is required.

•      Non-statistical information on pending, declined, withdrawn, or canceled applications.

•      Non-statistical information on defaults, delinquencies, losses etc.

•      Personal and business tax returns.

•      For viable on-going businesses: Financial statements, credit reports, business plans, plant
       lay-outs, marketing strategy, advertising plans, fiscal projections, pricing information,
       payroll information, private sector experience and contracts, purchase information,
       banking information, corporate structure, research plans, and client list of
       applicant/recipient.

•      For viable on-going businesses: Commercial and financial information contained in
       Certificate of Competency records, Requests for Size Determinations, 8(a) Business
       Development Plans, loan applications, SBIC applications and loan officer's reports.

•      Internal documents not incorporated into final Agency action, pending internal
       recommendations on applications for assistance, SBA/attorney-client communications,
       pending litigation documents and investigatory documents. Discretionary disclosure
       policy must be utilized.

•      Personal history and financial statements, resumes, all non-government career
       experience, communications regarding applicant's character, home and email addresses
       and telephone numbers, social security numbers, birth dates and medical records.

•      Portions of IG reports, audit reports, program investigation records and any other records
       which, if released, would interfere with the Government's law enforcement proceedings
       and/or would reveal the identity of a confidential source and documents relating to
       pending litigation and investigations.




Effective Date: May 12, 2018                                                                 Page 54
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 56 of 60

                                                                                          40 03 4

INFORMATION GENERALLY DISCLOSED

•      Names and commercial street and email addresses of recipients of approved loans, SBIC
       licenses, Certificates of Competency, lease guarantees, surety bond guarantees, and
       requests for counseling.

•      Names of officers, directors, stockholders or partners of recipient firms.

•      Kinds and amounts of loans, loan terms, interest rates (except on home disaster loans),
       maturity dates, and general purpose.

•      Statistical data on assistance, loans, defaults, contracts, counseling, etc.

•      Decisions, rulings and records showing final Agency actions in specific factual situations
       if identifying details exempt from disclosure are deleted.

•      Awarded contracts: name of contractor, contract amounts, contract dates and contracting
       agencies.

•      Identity of participating banks.

•      List of 8(a) participants, date of entry into the 8(a) Program, projected graduation date
       from the 8(a) Program, and North American Industry Classification System codes.

•      OHA opinions and decisions, grievances in redacted form.

•      Names of SBA employees, grades, titles, and duty stations.




Effective Date: May 12, 2018                                                                Page 55
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 57 of 60

                                                                                            40 03 4


                               Appendix D - Fee Waiver Guidelines



                                Guidelines for Fee Waiver Requests

Fee waivers will not be granted unless all of the following statutory requirements are met:

(1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST
       BECAUSE IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC
       UNDERSTANDING OF THE OPERATIONS OR ACTIVITIES OF THE
       GOVERNMENT"

       (a)     The subject of the request: whether the subject of the requested records concerns
               the "operations or activities of the Government"

       (b)     The informative value of the information to be disclosed: whether the disclosure
               is "likely to contribute" to an understanding of government operations or activities

       (c)     The contribution to an understanding of the subject by the public likely to result
               from disclosure: whether disclosure of the requested information will contribute
               to "public understanding" (as opposed to personal benefit or understanding)

       (d)     The significance of the contribution to public understanding: whether the
               contribution to public understanding of government operations or activities will
               be "significant"

A fee waiver will not be granted unless disclosure will benefit the general public. The statutory
standard will not be met if disclosure will only benefit a narrow, specialized segment of the
public, or only the individual understanding of the requester. Pursuant to the FOIA fee waiver
guidelines published by the Department of Justice, we ask requesters to describe specifically the
purposes for which they intend to use the requested information, their qualifications and
expertise in the subject area of the information requested, the nature of the their research into that
subject area, and their intended means for disseminating their research to the general public.
Requesters also must show how the general public's understanding of the subject matter in
question will be significantly enhanced by the disclosure, as compared to the level of
understanding of the subject prior to disclosure.




Effective Date: May 12, 2018                                                                  Page 56
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 58 of 60

                                                                                            40 03 4

Fee Waiver Guidelines
Page 2



(2)    DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
       COMMERCIAL INTEREST OF THE REQUESTER"

       (a)     The existence and magnitude of a commercial interest: whether the requester has
               a commercial interest that would be furthered by the requested disclosure

       (b)     The primary interest in disclosure: whether the magnitude of any identified
               commercial interest of the requester is sufficiently large, in comparison to the
               public interest in disclosure, that disclosure is "primarily in the commercial
               interest of the requester"

In order to determine whether the request involves any commercial interest of the requester, and
if so, to assess the magnitude of that commercial interest, we ask requesters to clearly state their
interest in the requested information. Based on information provided by requesters, the identity
of the requesters, and the circumstances surrounding their requests, we will determine whether
disclosure of the requested information is primarily in the commercial interest of the requesters.
Pursuant to guidelines published by the Office of Management and Budget, a "commercial
interest" is one that "furthers a commercial, trade, or profit interest as those terms are commonly
understood.” If we determine that the commercial interest of the requester is sufficiently larger
when compared to the public interest in disclosure, we will consider the request to be primarily
in the commercial interest of the requester.




Effective Date: May 12, 2018                                                                 Page 57
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 59 of 60

                                                                                        40 03 4


Sample Worksheet for Determining Fee Waiver


REQUESTER          ________________________________

CASEWORKER ________________________________


FEE WAIVERS will be granted if both of the following basic requirements are met.

(1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST
       BECAUSE IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC
       UNDERSTANDING OF THE OPERATIONS OR ACTIVITIES OF THE
       GOVERNMENT."

       a.      The Subject of the Request: Whether the Subject of the Requested Records
               Concerns "the Operations or Activities of the Government."

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________

       b.      The Informative Value of the Information to be Disclosed: Whether the
               Disclosure is "likely to contribute" to an Understanding of Government
               Operations or Activities.

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________

       c.      The Contribution to an Understanding of the Subject by the Public Likely
               Result from Disclosure: Whether Disclosure of the Requested Information
               Will Contribute to "Public Understanding.” (PUBLIC UNDERSTANDING
               v. PERSONAL BENEFIT)

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________




Effective Date: May 12, 2018                                                             Page 58
         Case 1:20-cv-01614-JEB Document 12-3 Filed 08/18/20 Page 60 of 60

                                                                                         40 03 4

Fee Waiver worksheet
page 2


       d.      The Significance of the Contribution to Public Understanding: Whether the
               Contribution to Public Understanding of Government Operations or Activities
               will be "significant".

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________


(2)    DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
       COMMERCIAL INTEREST OF THE REQUESTER."

       a.      The Existence and Magnitude of a Commercial Interest: Whether the Requester
               has a Commercial Interest that would be Furthered by the Requested Disclosure.

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________

       b.      The Primary Interest in Disclosure: Whether the Magnitude of the Identified
               Commercial Interest of the Requester is Sufficiently Large, in Comparison with
               the Public Interest in Disclosure; that Disclosure is "Primarily in the Commercial
               Interest of the Requester."

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________



APPROVED __________________________

DENIED ___________________________




Effective Date: May 12, 2018                                                               Page 59
